RESOLUCIÓN
A la moción de reconsideración en el recurso de epígrafe no ha lugar.
Lo acordó el Tribunal y certifica el Secretario. Él Juez Presidente, Señor Trías Monge, y los Jueces Asociados Se-ñores Dávila y Martín hubieran concedido autorización para elevar la transcripción de evidencia solicitada por los deman-dados-recurrentes en apoyo de la moción de reconsideración. El Juez Asociado Señor Martín emitió voto separado expli-cando su posición. El Juez Asociado Señor Rigau se inhibió.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—